DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated byHay et al. (Pub. No. US 2014/0231141) (hereinafter Hay).

	As per claims 1, 10, 12 and 18, Hay teaches obtaining one or more measurements associated with a drill bit drilling a borehole, the one or more measurements measured within a sliding window extending along the borehole from a current depth position of the drill bit backward a predetermined distance D along a longitudinal axis of the borehole (see paragraphs [0014]-[0015] and [0054]-[0055]); weighting the one or more measurements obtained within the sliding window to generate one or more weighted measurements, estimating a set of model parameters based on the one or more weighted measurements (see paragraphs [0051], [0052], [0063] and [0064]); and applying the estimated set of model parameters to a predictive model to 
	As per claims 3 and 20, Hay further teaches that the weighting of the one or more measurements comprises weighting each of the one or more measurements based on a relative position within the sliding window where each of the one or more measurements was taken (see paragraphs [0051] and [0052]). 
As per claim 4, Hay further teaches that the one or more measurements taken at a position closest to the current depth position of the drill bit are given a heavier weighting relative to the one or more measurements taken at a one or more positions farther away from the current depth position of the drill bit (see paragraphs [0015], [0038] and [0043]).
As per claims 5 and 16, Hay further teaches that the weighting of the one or more measurements is based at least in part on an accuracy of a sensor or a type of sensor making the one or more measurements (see paragraphs [0050]-[0052]).
As per claim 6, Hay further teaches that data included in the one or more measurements comprises survey data (see paragraph [0045]).
As per claim 7, Hay further teaches that estimating the set of model parameters further comprises constraining a set of values of the set of model parameters to a physically realizable or a user-defined range (see paragraphs [0038]-[0039]).
As per claims 8 and 17, Hay further teaches that applying the estimated set of model parameters to the predictive model further comprises generating an estimated value for a current azimuth of the drill bit (see paragraphs [0014]-[0015], [0036] and [0042]).
As per claims 9 and 11, Hay further teaches outputting the estimate of the current inclination of the drill bit to a steering control system (see paragraphs [0014]-[0015] and [0051]); and controlling one or more actuators using the steering control system based at least in part on the estimate of the current inclination of the drill bit (see paragraph [0051]).
	As per claim 14, Hay further teaches that the device is further configured to weight each of the one or more measurements based on a relative position within the sliding window where the measurement was taken, and wherein the one or more measurements taken at a position closest to the current depth position of the drill bit are given a heavier weighting relative to the one or more measurements taken at a one or more positions farther away from the current depth position of the drill bit (see paragraphs [0015], [0038],  [0043], [0051] and [0052]).
	As per claim 15, Hay further teaches that the device is further configured to weight the one or more measurements, estimate the set of model parameters, and apply the estimated set of model parameters to the predictive model to generate the estimate of the current inclination of the drill bit each time of new set of the one or more measurements is obtained (see paragraphs [0036], [0085] and [0086]).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hay in view of Pirovolou (Pub. No. US 2011/0213601).
Hay teaches the system as stated above except that the predictive model generates the estimate of the current inclination of the drill bit using a least squares regression algorithm.
Pirovolou teaches estimating inclination and azimuth using a linear regression algorithms (see paragraphs [0031], [0032] and [0034]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pirovolou’s teaching into Hay’s invention because inclination and azimuth can be accurately estimated. Therefore, proper steering of the drill bit would be performed.

   Prior art
4.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Mitchell et al. [‘528] disclose a method for determining a trajectory of a borehole is presented. The method includes: receiving data indicative of one or more drilling parameters between at least two survey points; averaging the received data over predetermined increments between the at least two survey points; calculating from at least the averaged data a predicted drill string response for each of the predetermined increments; determining from at least the predicted drill string response a change in inclination and azimuth for each of the predetermined increments; generating a predicted wellbore trajectory from at least the change in inclination and azimuth; comparing the 
Edbury et al. [‘401] disclose a method of steering a drill bit to form an opening in a subsurface formation includes determining a distance from design of a well; determining an angle offset from design of the well, wherein angle offset from design is the difference between what the inclination and azimuth of the hole and the plan, wherein at least one distance from design and at least one angle offset from design are determined in real time based on a position of the hole at the last survey, a position at a projected current location of the bit, and a projected position of the bit.
Benson et al. [‘574] disclose feedback information received from the drilling rig (e.g., from one or more of the control systems and/or sensor system) is processed. The feedback information may provide the on-site controller with the current state of the borehole (e.g., depth and inclination), the drilling rig equipment, and the drilling process, including an estimated position of the bit in the borehole. The processing may include extracting desired data from the feedback information, normalizing the data, comparing the data to desired or ideal parameters, determining whether the data is within a defined margin of error, and/or any other processing steps needed to make use of the feedback information.
   
 Contact information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857